Citation Nr: 0804295	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  03-18 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for diabetic 
retinopathy.

3.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity.

4.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity.

5.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.

6.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.

7.  Entitlement to service connection for a heart disability.

8.  Entitlement to service connection for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
August 1968.  He had additional periods of active duty for 
training (ACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio that denied the veteran's claim for service connection 
for each of the disabilities at issue.  

This case was previously before the Board in July 2004, at 
which time it was remanded for additional development of the 
record.  Thereafter, the veteran appealed the Board's June 
2006 decision denying the veteran's claim for service 
connection for all of the previously listed disabilities to 
the United States Court of Appeals for Veterans Claims 
(Court).  In July 2007, the veteran's attorney and a 
representative of the VA Office of General Counsel, on behalf 
of the Secretary, filed a Joint Motion to Remand (Joint 
Motion).  In an August 2007 Order, the Court granted the 
motion, and remanded the Board's June 2006 decision for 
action consistent with the Joint Motion. 

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The Board finds that a remand is necessary to ensure 
compliance with VA's duty to assist as noted by the July 2007 
Joint Motion.  Specifically, it was noted that the duty to 
assist the veteran in obtaining and developing available 
facts and evidence to support his claims includes obtaining 
any records from the veteran's service in the Ohio Air 
National Guard (OHANG).  38 U.S.C.A. § 5103A.

In this matter, the veteran asserts that he was on active 
duty or ACDUTRA in the OHANG when his diabetes mellitus first 
manifested.  He seeks service connection for the other 
conditions as secondary to diabetes mellitus.  The record 
reflects that the veteran had sugar in his urine at a 
periodic examination for the OHANG in March 1984.  The record 
also reflects that he was diagnosed with diabetes mellitus in 
June 1984.  Army National Guard records indicate that the 
veteran had thirty-one days of ACDUTRA between June 2, 1983 
and June 1, 1984.  In this regard, the Joint Motion notes 
that personnel records indicating when the veteran was on 
ACDUTRA are not available.  The Ohio Adjutant General's 
Office, in a memorandum dated in November 2005, referred VA's 
AMC to the National Personnel Records Center (NPRC) to obtain 
further information regarding the veteran's service with the 
OHANG.  

The Joint Motion also notes that in June 2002, the AMC 
requested the veteran's National Guard records, but AMC's 
request only provided the dates of the veteran's active duty 
Air Force service in the 1960s and failed to indicate the 
dates of his National Guard service.  It was also noted that 
records received after the June 2002 request only included 
records from the veteran's service in the California National 
Guard, but no records from the veteran's service in the 
OHANG.  The Joint Motion noted that an attempt should be made 
to ascertain when the veteran served on ACDUTRA with the 
OHANG for thirty-one days between June 1983 and June 1984.  
Based on the foregoing, the Board finds that additional 
efforts should be made to determine the claimant's military 
status during the time period in question.  

A memorandum of record from the State of Ohio, Adjutant 
General's Department, dated in September 2004, noted that it 
appears the veteran was in the Army National Guard (ANG) of 
Maryland.  As these records maybe pertinent to the veteran's 
claims, the Board finds that efforts should also be made to 
verify any ACDUTRA with the ANG of Maryland.

The other issues listed on the title page of this decision 
are remanded as inextricably intertwined" with the issue of 
entitlement to service connection for diabetes mellitus since 
they are, at least in part, claimed as secondary to the 
latter issue.  As such, if service connection is deemed 
warranted by the RO for diabetes mellitus, it could thus 
potentially affect the outcome of the claims described in 
this paragraph.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).

Further, during the pendency of the appeal, the notice 
requirements under 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2007) have been interpreted to apply to 
all aspects of claims, to include the initial disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As the veteran has not 
received notice regarding the assignment of a disability 
rating or effective date, in the event of award of the 
benefits sought, the Board finds that corrective notice 
should be sent to the veteran to so comply.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for all of 
the above issues on appeal, including as 
to secondary service connection as 
applicable, in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007), 38 C.F.R. § 3.159 
(2007), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and 
any other applicable legal precedent.  
Ask that the veteran submit any pertinent 
evidence in his possession (not already 
submitted).  Include an explanation of 
the information and evidence needed to 
establish a disability rating and 
effective date, per Dingess/Hartman.    

2.  Search all available repositories, to 
include the National Personnel Records 
Center, in an attempt to locate the 
veteran's service personnel records to 
ascertain when the veteran served on 
ACDUTRA with the Ohio Air National Guard 
for thirty-one days between June 2, 1983 
and June 1, 1984.  If deemed necessary, 
contact the Defense, Finance and 
Accounting Service (DFAS) to obtain the 
veteran's pay records.  Attempt to verify 
any periods of active duty or ACDUTRA 
with the ANG of Maryland.  Attempt to 
obtain any/all outstanding Reserve 
service medical records, particularly as 
to periods of active duty or ACDUTRA with 
OHANG and ANG of Maryland, as referenced 
above.  The claims folder should document 
the efforts made to obtain these records 
along with any negative responses.  If 
the records cannot be obtained, a letter 
should be sent to the veteran informing 
him of the steps taken to obtain the 
records, listing alternative sources, and 
requesting him to furnish any records in 
his possession or to identify the 
possible location of such records.

3.  Thereafter, readjudicate the issues 
on appeal.  If any benefit sought is not 
granted, issue a supplemental statement 
of the case and afford the appellant and 
his representative an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2007).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



